<*o* -/jt
                               ELECTRONIC RECORD




COA#       12-14-00232-CR                        OFFENSE:        1


           Freddie James Foreman v. The
STYLE:     State of Texas                        COUNTY:         Houston


COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    349th District Court



DATE: 6/17/2015                   Publish: NO    TC CASE #:      13CR-184




                        IN THE COURT OF CRIMINAL APPEALS


          Freddie James Foreman v. The State
STYLE:    of Texas                                                     *M-t£
                                      Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         R&FV&P                                       JUDGE:

DATE:      /p/py/^'y                                  SIGNED:                           PC:

JUDGE:      i?M UaAslI*—                              PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD